            Case 2:21-cv-00632-JCM-DJA Document 2 Filed 04/16/21 Page 1 of 3




 1   KENNETH W. DONNELLY
     Email: donnellyk@sec.gov
 2
     Telephone: (202) 551-4946
 3   SAMANTHA M. WILLIAMS
     Email: williamssam@sec.gov
 4
     Telephone: (202) 551-4061
 5   MELISSA ARMSTRONG
     Email: armstrongme@sec.gov
 6
     Tel: (202) 551-4724
 7   (LR IA 11-3 motion for each to appear pending)
 8
     Attorneys for Plaintiff
 9   Securities and Exchange Commission
     100 F Street N.E.
10
     Washington, D.C. 20549-5949
11
12                          UNITED STATES DISTRICT COURT

13                                 DISTRICT OF NEVADA

14
15     SECURITIES AND EXCHANGE
       COMMISSION,
16                   Plaintiff,
17                                                              2:21-cv-00632
              vs.
18     SPOT TECH HOUSE, LTD., formerly
19     known as, SPOT OPTION, LTD.;               MOTION AND MEMORANDUM OF
                                                   POINTS AND AUTHORITIES TO
20     MALHAZ PINHAS                                PERMIT APPEARANCES OF
       PATARKAZISHVILI, also known as               GOVERNMENT ATTORNEYS
21     PINI PETER and PINHAS PETER;                        AND ORDER

22     and RAN AMIRAN,

23                   Defendants.

24
25          Pursuant to LR IA 11-3, the Securities and Exchange Commission (“SEC”)
26   respectfully requests that this Court permit Kenneth W. Donnelly, Samantha M.
27   Williams, and Melissa Armstrong to practice before this Court in all matters relating
28   to this case.
           Case 2:21-cv-00632-JCM-DJA Document 2 Filed 04/16/21 Page 2 of 3




 1         1.    Mr. Donnelly, Ms. Williams, and Ms. Armstrong are attorneys employed
 2   by the SEC, an agency of the federal government and the plaintiff in this case.
 3         2.    The Local Rules of Practice for the United States District Court for the
 4   District of Nevada, LR IA 11-3, provides in relevant part:
 5         Unless the court orders otherwise, any attorney who is a member in good
           standing of the highest court of any state, commonwealth, territory, or the
 6
           District of Columbia, who is employed by the United States as an attorney and
 7         has occasion to appear in this court on behalf of the United States, is entitled to
           be permitted to practice before this court during the period of employment
 8
           upon motion by the employing federal entity …
 9
           3.    Mr. Donnelly is a member in good standing of the District of Columbia
10
     Bar (No. 462996). Ms. Williams is a member in good standing of the State of
11
     Maryland Bar (No. 0012190024). Ms. Armstrong is a member in good standing of
12
     the Texas State Bar (No. 24050234). The following contact information is provided:
13
                                 KENNETH W. DONNELLY
14                          Securities and Exchange Commission
15                     100 F Street N.E., Washington, D.C. 20549-5949
                                  Email: donnellyk@sec.gov
16                                   Tel: (202) 551-4946
17                                   Fax: (202) 772-9292
18                              SAMANTHA M. WILLIAMS
19                          Securities and Exchange Commission
                       100 F Street N.E., Washington, D.C. 20549-5949
20                              Email: williamssam@sec.gov
21                                   Tel: (202) 551-4061
                                     Fax: (202) 772-9292
22
23                                MELISSA ARMSTRONG
                             Securities and Exchange Commission
24                         100 F Street N.E., Washington, DC 20549
25                              Email: armstrongme@sec.gov
                                      Tel: (202) 551-4724
26                                    Fax: (202) 772-9292
27
28

                                                   2
           Case 2:21-cv-00632-JCM-DJA Document 2 Filed 04/16/21 Page 3 of 3




 1         Accordingly, the Securities and Exchange Commission requests that an order
 2   be issued permitting Kenneth W. Donnelly, Samantha M. Williams, and Melissa
 3   Armstrong to practice before this honorable Court.
 4   Dated: April 16, 2021                       Respectfully submitted,
 5
                                                 /s/ Melissa Armstrong
 6
                                                 KENNETH W. DONNELLY
 7                                               SAMANTHA M. WILLIAMS
                                                 MELISSA ARMSTRONG
 8
                                                 Attorneys for Plaintiff
 9                                               Securities and Exchange Commission
10
11                                               IT IS SO ORDERED:
12
13
                                                 UNITED STATES DISTRICT JUDGE
14
15                                               DATED: April 28, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
